Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 20, 2019

                                       No. 04-19-00513-CV

    IN THE INTEREST OF B.L.G, M.Y.G., P.J.D., R.N.D., AND A.V.D., CHILDREN

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01530
                       Honorable Linda A. Rodriguez, Judge Presiding


                                          ORDER

         Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, , 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also
In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21,
2003, no pet.) (mem. op.) (applying Anders procedure in appeal from termination of parental
rights).

        If the appellant desires to request the appellate record, she must file the motion requesting
the record within ten days from the date of this order. If appellant desires to file a pro se brief,
she must do so within twenty days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1.
If the appellant files a pro se brief, the State may file a responsive brief no later than twenty days
after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that the
motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further
order of the court.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court